On September 20, 1990, the Defendant was sentenced to ten (10) years for Theft; must pay $20 surcharge and as a condition of his parole, the defendant will be required to pay restitution of $1,712.40.
On October 22, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Dan O’Brien, Legal Intern from the Montana Defender Project. The state was not represented
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also *79to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Divisions The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 22nd day of October, 1992.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Dan O’Brien, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.